DETAILED ACTION

Allowable Subject Matter
Claim(s) 1 – 8, 11 – 13, and 15 - 20 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Kwon et al (US 10,021,297) , teaches an electronic device comprising: a camera module including a first camera and a second camera; a memory; and a processor electrically connected with the camera module and the memory, wherein the memory stores instructions configured to cause the processor, when executed, to: store a first frame obtained through the first camera as a first image in the memory, obtain, through the first camera, when a second frame and a third frame sequentially, identify whether a similarity between the second frame and the third frame is greater than or equal to a preset value, and in response to identifying that the similarity is equal to or greater than the preset value, generate a second image by synthesizing a plurality of frames comprising the second frame and the third frame.  However, the closest prior art does not explicitly teach in response to identifying that the similarity is less than the preset value: activate the second camera and deactivate the first camera, wherein the first camera and the second camera are arranged on a same surface of the electronic device, and the second camera has an angle of view greater than an angle of view of the first camera, and generate a third image by synthesizing a plurality of frames which are obtained by the activated second camera, and store the generated second image or the generated third image in the memory. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487